NIMMONS, Judge,
concurring.
I concur. To me, it is significant that one of the victims of the kidnapping charge testified that for several hours he was in the presence of the perpetrator whom he identified as the defendant and that he spoke face-to-face with such perpetrator and was inches away from him during such time. Nevertheless, such victim testified that he never noticed any silver on the perpetrator’s teeth.
I point this out to clarify that the instant criminal transaction is not one which occurred quickly and without opportunity of the victim to observe the perpetrator’s front teeth. If such were the case, I am confident we would affirm on the basis of harmless error.